          Case 1:21-cv-05237-VEC Document 27
                                          26 Filed 08/11/21
                                                   08/10/21 Page 1 of 2
                                                                      1




THE KONOPKA LAW GROUP                                             MEMO ENDORSED
   Attorneys & Counselors At Law

                                                               277 Broadway
                                                                 Suite 810
                                                          New York, New York 10007
                                                                   (212) 385-4800
                                                                 Fax (212) 346-0858
                                                               konopka@mfklaw.com

Via ECF
                                                                  USDC SDNY
10 August 2021
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
Honorable Valerie Caproni
                                                                  DOC #:
United States District Court
                                                                  DATE FILED: 8/10/2021
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

Re:     Exclusivity of Luxury, LLC v. Korchmar et al.
        Docket No.: 1:21-cv-5237

Honorable Judge Caproni:

I am the attorney for the plaintiff in the above-referenced matter.

The Court has rescheduled the initial pretrial conference for September 10, 2021 at 10 a.m.
However, in reviewing my schedule I see that I have an in-person trial in Sinclair v. Sobajo et al.,
Index No.: 510660/2017 in Supreme Court Kings County. Jury selection is scheduled to begin on
September 9, 2021 and will be a conflict with the September 10, 2021 conference.

I respectfully request that the conference date of September 10, 2021 be rescheduled for two weeks
to September 24, 2021 or such other date convenient to the Court. No attorney has yet contacted
me on behalf of the defendants.

I apologize for any inconvenience to the Court as a result of this request.

Thank you.


Respectfully yours,

Michael Konopka

Michael Konopka
MK/yc
        Case 1:21-cv-05237-VEC Document 27 Filed 08/11/21 Page 2 of 2




Application GRANTED. The initial pretrial conference is adjourned to
September 24, 2021 at 2:30 p.m. The parties must appear for the
conference by dialing 888-363-4749, using the access code 3121171 and the
security code 5237. The parties' joint letter and proposed case management
plan is due September 16, 2021. The Clerk of Court is directed to mail a
copy of this order to Defendant.



SO ORDERED.


                                      8/10/2021

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
